                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                         Plaintiff,        )
                                           )
                    v.                     )   No. 1:05-cr-00069-JPH-MJD
                                           )
GEORGE MUSIC,                              )
                                           )
                         Defendant.        )

           ORDER ADOPTING REPORT AND RECOMMENDATION

      Pursuant to 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), the Court

ADOPTS Magistrate Judge Tim A. Baker’s Report and Recommendation and

all findings therein, dkt. [18]. The Court now ORDERS that George Music’s

supervised release is therefore REVOKED, dkt. [13], and Mr. Music is

sentenced to the custody of the Attorney General or his designee for

imprisonment of 12 months and one day with no supervised release to follow.

The Court recommends placement at FCI Milan.

SO ORDERED.

Date: 11/27/2019




Distribution:

All ECF-registered counsel of record

United States Probation Office

United States Marshal



                                       1
